REASONS FOR ALLOWANCE
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:  the prior art (including the two references cited in form PTO-892) fail to teach or suggest a casting apparatus that includes the following structural features (of independent claim 1):
a first side mold having a first core pin;
a second side mold disposed facing the first side mold and having a second core pin extending along an axial line that is the same as an axial line of the first core pin;
a third mold that forms a cavity together with the first and second side molds, in which the third mold has a molten metal inlet through which molten metal is injected into the cavity; and
a metal dowel at least a part of which is disposed in the cavity,
wherein the molten metal inlet is disposed so that an inflow direction of molten metal from the molten metal inlet to the cavity intersects with an axial direction of the first and second core pins, in which the first and second core pins form a core that forms a main gallery that is a passage in a cylinder block through which a lubricant flows, by butting end portions of the first and second core pins against each other at mold clamping, and
the metal dowel is disposed at a position between the molten metal inlet and a butt portion between the first and second core pins, at which the butt portion is covered and shielded by the metal dowel from an upstream side in the inflow direction of the molten metal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Drawings
The originally filed drawings of September 22, 2021 are accepted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        June 1, 2022